Citation Nr: 1222389	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hyperlipidemia.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4. Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for a liver disability claimed as fatty liver, to include as secondary to diabetes mellitus.

6. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

7. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

8. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

9. Entitlement to service connection for shrapnel injury to the right lower extremity (muscle group XIV).

10. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida and Nashville, Tennessee Regional Offices (RO) of the Department of Veterans Affairs (VA). 

In March 2009, the St. Petersburg RO granted service connection for diabetes and assigned a 20 percent disability rating. The RO also denied service connection for hypertension, peripheral neuropathy, erectile dysfunction, and residuals of shrapnel injury to the right lower extremity. In October 2009, the Nashville RO denied service connection for fatty liver, COPD, hyperlipidemia, sleep apnea, and TDIU. Jurisdiction of all the claims subsequently transferred to the Nashville RO.

The March 2009 rating decision included a denial of entitlement to service connection for a cardiac disability and the October 2009 rating decision included a denial of entitlement to service connection for an acquired psychiatric disability. However, in a May 2011 rating decision, the RO granted entitlement to service connection for ischemic heart disease. The RO granted entitlement to service connection for posttraumatic stress disorder (PTSD) in a December 2011 rating decision. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The Veteran has not filed a second NOD in regard to either the claim for ischemic heart disease or the claim for PTSD so they are no longer before the Board. 

Subsequent to the issuance of a January 2012 Statement of the Case, the Veteran submitted additional evidence for consideration. Although this material has not been reviewed by the RO, the Veteran also submitted a waiver of RO jurisdiction allowing the Board to accept this evidence for inclusion in the record on appeal. See 38 C.F.R. § 20.1304(c) (2011).

The Veteran appeared before the below-signed Veterans Law Judge at a March 2012 hearing at the Nashville RO. A copy of the hearing transcript has been associated with the claims file. A review of the Virtual VA paperless claims processing system revealed additional medical evidence pertinent to the present appeal. This material has been carefully reviewed by the Board.

The issue of entitlement to service connection for hyperlipidemia is decided. The remaining issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Medical tests confirm that the Veteran experiences hyperlipidemia, but that is not a disease or injury considered a disability for VA compensation purposes.


CONCLUSION OF LAW

There is no probative evidence that hyperlipidemia is the manifestation of a disease or injury eligible for VA compensation purposes. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Veteran was notified in a May 2009 letter of the information and evidence needed to substantiate a claim for service connection in regard to his claim for service connection for hyperlipidemia. Kent v. Nicholson, 20 Vet. App. 1 (2006). This letter also advised the Veteran of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). The notice requirements of VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assistance with obtaining in-service and post-service treatment records as well as the provision of an examination, when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and post-service treatment records identified as pertinent to the claim herein decided have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. No examination is necessary. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2011). VA only must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim. 38 U.S.C.A. § 5103A(d). 

The Federal Circuit has determined that there must be "medically competent" evidence of a current disability, but "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010). However, the Waters decision also held that a conclusory and generalized lay statement does not suffice to meet the standard of subsection (B) because that would result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

Here, there is no medically competent evidence that the Veteran experiences a current disability manifesting as hyperlipidemia. Further, the Veteran's conclusory lay statements are the only evidence supporting his claim and he is not competent to render a medical opinion. Colantonio, 606 F.3d 1378. VA is not required to afford the Veteran an examination for his claim for service connection. Waters, 601 F.3d at 1278-1279. 

There is no indication that additional pertinent evidence is available or that any additional notice should be provided. Although the claims file reflects that some additional private medical evidence as well as documents from the Social Security Administration (SSA) are outstanding, the appealed issue herein decided is denied because the claimed condition is not a disability within the meaning of the law - such additional evidence would be immaterial to the outcome of this case. See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran). The Veteran is not prejudiced by the lack of any outstanding evidence. See Bernard v. Brown, 4 Vet.App. 384 (1993). There is a sufficient basis upon which to find that a reasonable person could understand what is needed to substantiate the claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or caused injury to the claimant. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need for a detailed discussion of all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service Connection

The Veteran contends that he experiences hyperlipidemia as a result of his service-connected diabetes. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). Although the Veteran has been granted service connection for diabetes, that rating action is irrelevant to his claim for service connection for hyperlipidemia. Hyperlipidemia is not a disability for which service connection can be granted so the claim must be denied as a matter of law. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The Veteran has been diagnosed with hyperlipidemia. Hyperlipidemia is the general term for elevated concentrations of any or all of the lipids in the plasma. Dorland's Illustrated Medical Dictionary, 899, 903 (31st ed. 2007). However, hyperlipidemia is not a disability for which VA compensation benefits are payable - diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities. See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996). Furthermore, the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity. See Allen v. Brown, 7 Vet.App. 439, 448 (1995).

As there are no symptoms, other manifestations, or deficits in bodily functioning associated with the laboratory finding of hyperlipidemia, it is not a disability within the meaning of the law granting compensation benefits. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011). Further, the Veteran has not argued that his hyperlipidemia, alone, is symptomatic. In the absence of proof of a current disability, there can be no valid claim. Boyer, 210 F.3d at 1353 (Fed. Cir. 2000); Brammer, 3 Vet.App. at 225.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). In Brammer, 3 Vet.App. at 225, the Court noted that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). Hyperlipidemia is not a disease or injury that may be considered a disability for VA compensation purposes. See 38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303(a) . 

As hyperlipidemia is a laboratory result and does not represent a disability in and of itself, the Board finds that the claim for service connection must be denied. Sanchez-Benitez v. West, 13 Vet.App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 61 Fed.Reg. 20,440, 20,445 (May 7, 1996).


ORDER

Service connection for hyperlipidemia is denied.


REMAND

The claims file reflects that additional evidence remains outstanding and VA examinations are warranted. The remaining claims must be remanded in compliance with the duty to assist.

As an initial matter, the Board observes that the last VA medical records associated with the claims file were generated February 16, 2012. While this case is in remand status, the RO/AMC must take appropriate steps to gather subsequent treatment records and associate them with the claims file.

VA treatment notes associated with the claims file reflect that the Veteran has received private treatment from Crossville Medical Center, Physicians Associates, Tennessee Valley Healthcare System, Cumberland Medical Center, Vanderbilt University Medical Center, Sleep Centers of Tennessee, and "OSF." The claims file contains partial records from Physicians Associates, Tennessee Valley Healthcare System, Cumberland Medical Center, Vanderbilt University Medical Center, and Sleep Centers of Tennessee, but no records from the other facilities. While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form allowing for the release of any outstanding pertinent private treatment records. 

The Veteran has informed VA that he is in receipt of disability benefits from the Social Security Administration (SSA). His authorized representative has indicated that these benefits involve several of the disabilities for which the Veteran is seeking service connection. Although the claims file contains some SSA documentation provided by the Veteran, it does not contain a copy of the complete decision or the evidence on which the decision was based. Disability determinations by the SSA are not binding on VA, but they are pertinent to the adjudication of a claim for VA benefits and the VA has a duty to assist the Veteran in gathering such records. Voerth v. West, 13 Vet. App. 117, 121 (1999). The RO/AMC must take appropriate steps to attempt to obtain the pertinent SSA records. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. Id. The Veteran was last afforded an examination for diabetes mellitus in October 2011. However, the Veteran has contended that his diabetes worsened after that examination. Specifically, he testified in March 2012, and VA treatment notes reflect, that he received emergency care for hypoglycemia in December 2011. Additional hearing testimony reflects his contention that he requires a restricted diet as a result of diabetes and that he experiences frequent hypoglycemic episodes. As the Veteran has contended that his disability worsened, another examination is warranted. The RO/AMC must afford the Veteran a new examination. This examination must include inquiry into the Veteran's contentions that he experiences multiple complications of diabetes.

VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). Here, medical evidence reflects that the Veteran has been diagnosed with sleep apnea. During the March 2012 hearing, he contended that he experienced sleep apnea in conjunction with symptoms of his service-connected PTSD. As the Veteran reported experiencing sleep apnea symptoms concurrent with PTSD symptoms and a December 2011 VA examination report reflects "chronic sleep impairment" as a symptom of his PTSD, the Board finds that a VA examination is warranted. 

The remanded claims for service connection are also inextricably intertwined with the Veteran's claim for a TDIU since entitlement to TDIU is determined by the level of impairment of all service connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather outstanding records of VA medical treatment - records generated after February 16, 2012- and associate them with the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. These requested records must specifically include, but are not limited to: 

a. Crossville Medical Center;

b. Physicians Associates;

c. Tennessee Valley Healthcare System; 

d. Cumberland Medical Center;

e. Vanderbilt University Medical Center;

f. Sleep Centers of Tennessee; and 

g. "OSF."

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Schedule the Veteran for a VA examination (or examinations) at an appropriate location to determine the current severity of his service-connected diabetes and whether he experiences any separately compensable disabilities as a result of diabetes. The following considerations will govern the examination(s):

a. The entire claims folders and a copy of this remand must be made available to the examiner(s) in conjunction with the examination(s). The examination report(s) must reflect review of pertinent material in the claims folder. Although the examiner(s) has (have) an independent responsibility to review the claims file for pertinent evidence, attention is directed to the October 2011 VA examination and to the Veteran's VA and private medical treatment records.

b. Review the claims file and conduct an interview with, and examination of, the Veteran.

c. Provide current findings as to the severity of the Veteran's diabetes mellitus - describe the type of medication (if any) required, whether a restricted diet is required, whether regulation of activities is required, and whether he experiences (and frequency of) episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.

d. Identify any complications of diabetes - to specifically include, but not limited to - erectile dysfunction, hypertension, liver disability (claimed as fatty liver), and/or peripheral neuropathies. State whether it can be concluded with a reasonable degree of medical certainty that any such disabilities result from diabetes.

e. Discuss the impact of diabetes and any related complications on the Veteran's ability to obtain and maintain substantially gainful employment.

f. In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  

g. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

5. Subsequent to the above development, afford the Veteran an opportunity to attend a VA examination at an appropriate location for the evaluation of sleep apnea. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folders.

a. Conduct an interview and examination of the Veteran.

b. Provide an opinion as to whether he has, since filing his claim for service connection, experienced sleep apnea.

c. State whether it can be concluded with a reasonable degree of medical certainty that any sleep apnea results from, or is aggravated by, his service-connected PTSD. 

d. If determining that sleep apnea is aggravated by PTSD, provide a pre-aggravation baseline level of severity of sleep apnea to the extent possible based on the medical evidence of record.

e. The examiner has an independent responsibility to examine the claims file, but his or her attention is called to the December 2011 VA mental disorders examination report.

f. The examiner must clearly outline the rationale for the opinion and discuss the medical principles involved. If the requested medical opinions cannot be given, the examiner must state the reason why.

6. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

7. Readjudicate the Veteran's claims, to include consideration of the application of staged ratings for the claim for an increased disability evaluation for diabetes mellitus. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


